Decision op
Dole, J.,
Appealed From.
A judgment of non-suit was entered in this cause in the July Term, by order of the Court, under Section 1163 of the Civil Code.
After the term had expired by adjournment sine die, the plaintiff filed his motion that the judgment he rescinded, with his affidavit explaining and justifying his non-appearance.
The explanation furnished by the affidavit may absolve the plaintiff from fault, but the motion should have been made before the end of the term. We have no statute conferring power upon Courts to vacate judgments except in the case .of judgments by default. By the principles of the common law, the power of a Court over its judgments ceases upon the final adjournment of the term in which they are rendered.
The motion is therefore overruled.
Decision op the Full Court.
This matter having been submitted to us, we hereby affirm and adopt the decision and judgment of Mr. Justice Dole, appealed from.